BYERS, District Judge.
Motion to preclude, ete., because of an alleged unlawful search and seizure. The defendant, who was taken into custody while driving a Chevrolet truck, was apprehended by an officer for alleged reekless driving. He produced an operator’s license, on request, but no registration certificate of the motor vehicle.
The arresting officer then took the defendant and the truck to a police station, where, by telephone inquiry, the officer ascertained that the license plates on the truck were issued for a truck of another manufacture. The violation of the Motor Vehiele Law so disclosed was prosecuted, and resulted in a plea of guilty, and a fine in the magistrate’s court.
After ascertaining the fact that the license plates used on the Chevrolet truck were issued for another vehicle, the officer made a search of the truck, and discovered ten beer barrels bearing no label. The contents proved to be of the prohibited content.
The search is believed not to have been an unreasonable one, in view of the violation of law involved in the use of license plates issued for another vehicle. Such a discovery challenged investigation by the arresting officer in the due performance of his duties.
Motion denied.